         IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF MISSOURI
                       CENTRAL DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,

 v.                                       Case No. 18-04177-CV-C-NKL

FOURTEEN MISCELLANEOUS
FIREARMS,

MISCELLANEOUS ROUNDS OF
AMMUNITION, et al.,

             Defendants.


                               STIPULATION
        It is hereby stipulated by and between the United States of America,

by and through the United States Attorney for the Western District of

Missouri, and Claimant Robert Bacon, by and through his attorney, Scott A.

Hamblin, as follows:

        1.    The United States and the Claimant hereby agree to settle and

compromise the above-captioned action upon the terms indicated below.

        2.    Claimant Robert Bacon admits that he is the true and rightful

owner of following defendant property:


              Hi-Point 4595 Rifle, Caliber 45, Serial Number R49032,

              Savage Stevens 94R Shotgun, Caliber 12, no serial number,

              Harrington and Richardson Topper 88 shotgun, Caliber 12,
              Serial Number AX632602,

              Remington Arms Company, Inc., 700 AAC-SD rifle, Caliber 308,
              Serial Number RR30816A,




      Case 2:18-cv-04177-NKL Document 12-2 Filed 05/01/19 Page 1 of 5
       Rock River Arms, Inc., LAR 15 rifle, Caliber 556, serial number
       CM03763,

       Mossberg 500A Shotgun, Caliber 12, Serial Number T099763,

       Taurus International 608 Revolver, Caliber 357, Serial Number
       S1761960,

       Ruger Single Six Revolver, Caliber 22, Serial Number 153116,

       SKB Arms XL900 Shotgun, Caliber 12, Serial Number
       S1997151,

       Mossberg 500A Shotgun, Caliber 12, Serial Number 3135701,

       High Standard C1200 Shotgun, Caliber 12, Serial Number
       3135701,

       HS Products (IM Metal) XD45 Pistol, Caliber 45, Serial Number
       XD726998,

       HS Products (IM Metal) XD9 Pistol, Caliber 9, Serial Number
       MD77430,

       Remington Arms Company, Inc., 552 Viper Rifle, Caliber 22,
       Serial Number 3090925,

       21,267 rounds of assorted ammunition and multiple calibers,
       which includes the following:

             2750 rounds Federal ammunition, caliber 22
             200 rounds unknown ammunition, caliber 9
             900 rounds unknown ammunition, caliber 9
             2800 rounds assorted ammunition, caliber multiple
             102 rounds Federal ammunition, caliber 22
             50 rounds Remington ammunition, caliber 45
             1200 rounds unknown ammunition, caliber 45
             58 rounds Sellier & Bellot ammunition, caliber 223
             42 rounds Lake City ammunition, caliber 556
             25 rounds unknown ammunition, caliber 45
             4275 rounds assorted ammunition, caliber 22
             1000 rounds unknown ammunition, caliber 9
             1000 rounds unknown ammunition, caliber 9

                                2

Case 2:18-cv-04177-NKL Document 12-2 Filed 05/01/19 Page 2 of 5
                     1000 rounds unknown ammunition, caliber 45
                     750 rounds unknown ammunition, caliber 9
                     5015 rounds unknown ammunition
                     100 rounds American Eagle ammunition, caliber 556

               50 component unknown ammunition, caliber 45, and

               50 component assorted ammunition, caliber 357.


       3.      Claimant Robert Bacon admits that the defendant property was

involved in or was used in a knowing violation of 18 U.S.C. § 922(a)(1)(A),

that is a person engaged in the business of dealing in firearms without a
license.

       4.      Claimant Robert Bacon consents to the forfeiture to the United

States of the above-listed defendant property pursuant to 18 U.S.C.

§ 924(d)(1).

       5.      Claimant Robert Bacon consents to the entry of a Judgment of

Forfeiture forfeiting the above-listed defendant property to the United States

to be disposed of according to law.

       6.      The United States and Claimant Robert Bacon hereby release

and forever discharge each other; their officers, agents, servants and

employees; and their heirs, successors, or assigns; from any and all actions,

causes of action, suits, proceedings, debts, dues, contracts, judgments,
damages, claims, and demands whatsoever in law or equity which the

plaintiff and Robert Bacon, their heirs, successors, or assigns ever had, now

have, or may have in the future in connection with the seizure, detention, and

forfeiture of the above-listed defendant property.

       7.      Claimant Robert Bacon agrees to hold and save the United

States and its officers, agents, servants, employees, heirs, successors, or

assigns harmless from any claims by any others, including costs and


                                        3

    Case 2:18-cv-04177-NKL Document 12-2 Filed 05/01/19 Page 3 of 5
expenses for or on account of any and all lawsuits or claims of any character

whatsoever, in connection with the seizure, detention and forfeiture of above-

listed defendant property.

      8.     This agreement does not bind any agency of the United States

Government on any matters not directly related to the seizure, detention, and

forfeiture of the above-listed defendant property.

      9.     The United States and Claimant Robert Bacon each agree to

bear their own costs.




                                       4

    Case 2:18-cv-04177-NKL Document 12-2 Filed 05/01/19 Page 4 of 5
      10.    This agreement comprises all of the provisions stipulated by and

between Plaintiff and Claimant Robert Bacon in full and complete settlement

of the above-captioned action.



                                 Timothy A. Garrison
                                 United States Attorney

                          By

Dated: 5/1/19                      /s/ Stacey Perkins Rock
                                 Stacey Perkins Rock, #66141
                                 Assistant United States Attorney
                                 400 E. 9th Street, Fifth Floor
                                 Kansas City, Missouri 64106
                                 Telephone: (816) 426-7173
                                 E-mail: Stacey.Perkins-Rock@usdoj.gov
                                 Attorney for the Plaintiff
                                 United States of America




Dated:   4-26-19                  /s/ Scott A. Hamblin
                                 Scott A. Hamblin
                                 Brydon Swearengen & England P.C.
                                 312 East Capitol Avenue
                                 P.O. Box 456
                                 Jefferson City, Missouri 65102
                                 Telephone: (573) 635-7166
                                 E-mail: scotthamblin@bryonlaw.com
                                 Attorney for Claimant Robert Bacon




Dated:   3-10-19                  /s/ Robert Bacon
                                 Robert Bacon
                                 Claimant


                                      5

    Case 2:18-cv-04177-NKL Document 12-2 Filed 05/01/19 Page 5 of 5
